Citation Nr: 0921053	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-08 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches for the period prior to June 19, 2007, and 
to a rating in excess of 50 percent for the period from June 
19, 2007.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left eye 
disability.



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from July 1979 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The veteran testified at a Board hearing held 
at the RO in January 2004.  The Board previously remanded 
this case in September 2005.  

In September 2005, the Board remanded the issue of service 
connection for left eye disability to the RO for further 
action.  In a May 2006 statement, the Veteran indicated that 
he wished to withdraw his appeal as to that issue.  
Undaunted, the Appeals Management Center continued to develop 
the claim and include the issue in supplemental statements of 
the case.  In April 2009 the Veteran presented further 
argument as to entitlement to service connection for the 
disorder.  Given the above, the Board finds that the issue of 
service connection for left eye disability remains on appeal.  
If the Veteran does wish to withdraw his appeal of that 
issue, the Appeals Management Center and/or the RO should 
take appropriate action consistent with 38 C.F.R. § 20.204 
(2008).

The Veteran was previously represented by the National 
Veterans Organization of America, Inc.  In April 2009 he 
indicated that he no longer wished that organization to 
represent him, and indicated instead that he would "assume 
[his] own defense."

As noted in the prior remand, at his January 2004 hearing the 
Veteran specifically indicated that he was satisfied with the 
effective date assigned by the RO for the grant of service 
connection for headaches, namely December 10, 2001.  In a 
September 2006 statement, the Veteran alleged that the 
effective date for the grant of service connection should be 
assigned effective the day after his discharge from service.  
The matter of whether new and material evidence has been 
submitted to reopen a claim for entitlement to an effective 
date earlier than December 10, 2001 for the grant of service 
connection for headaches is referred to the RO for 
appropriate action.  See generally, Rudd v. Nicholson, 20 
Vet. App. 296 (2006); Leonard v. Principi, 17 Vet. App. 447 
(2004); Lapier v. Brown, 5 Vet. App. 215 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Introduction, the veteran testified before a 
Veterans Law Judge at a hearing held in January 2004, 
following which the Board remanded the case for further 
evidentiary development.  

The Veterans Law Judge who conducted the January 2004 hearing 
is no longer employed by the Board.  The Veteran was advised 
of this in May 2009 and offered the opportunity to attend 
another Board hearing.  Later in May 2009 he requested a 
videoconference hearing before a Veterans Law Judge.

In light of the above, the Board will remand the case to 
afford him his requested second hearing before a Veterans Law 
Judge.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

